             Case 20-33900 Document 1045 Filed in TXSB on 11/05/20 Page 1 of 6




                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION

    In re:                                                  §      Chapter 11
                                                            §
    TAILORED BRANDS, INC., et al.,1                         §      Case No. 20-33900 (MI)
                                                            §
              Debtors.                                      §      (Jointly Administered)

                  LIMITED OBJECTION OF PODCO ADDISON, LLC TO
                     THE DEBTORS’ PLAN SUPPLEMENT FOR THE
             DEBTORS’ FOURTH AMENDED JOINT PLAN OF REORGANIZATION
                               (Relates to ECF No. 959)

             COMES NOW, Podco Addison, LLC (“Podco”) and files this Limited Objection of Podco

Addison, LLC to the Debtors’ Plan Supplement for the Debtors’ Fourth Amended Joint Plan of

Reorganization Pursuant to Chapter 11 of the Bankruptcy Code (the “Objection”) and respectfully

state as follows:

                                       PRELIMINARY STATEMENT

             1.     Podco objects to the cure amount proposed by the Debtors. The Debtors have

accrued an arrearage on account of the Lease (defined below) amounting to $315,243.99. This

amount includes base rent, taxes, and attorneys’ fees. The Debtors’ proposed cure amount lists

only $17,035.06. Further, Podco objects to any assumption of the Lease that fails to incorporate

the obligations contemplated by each of the two amendments to the Lease. The Debtors’

assumption notice does not clearly assume the Lease inclusive of its amendments.



1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtors’ federal tax identification
      number are: Tailored Brands, Inc. (8760); JA Apparel Corp. (2715); Jos. A. Bank Clothiers, Inc. (9198); Joseph
      Abboud Manufacturing Corp. (3757); K&G Men’s Company, Inc. (7726); Moores Retail Group Corp. (2464);
      Moores The Suit People Corp. (1246); MWDC Holding Inc. (2643); Nashawena Mills Corp. (6845); Renwick
      Technologies, Inc. (6365); Tailored Brands Gift Co LLC (9484); Tailored Brands Purchasing LLC (4219);
      Tailored Brands Worldwide Purchasing Co. (0881); Tailored Brands Shared Services, LLC (4752); TB UK
      Holding Limited (1185); The Joseph A. Bank Mfg. Co., Inc. (6727); The Men’s Wearhouse, Inc. (0172); and
      TMW Merchants LLC (7595). The location of the Debtors’ service address is 6100 Stevenson Boulevard,
      Fremont, California 94538.



10223-00001/12411863.4
          Case 20-33900 Document 1045 Filed in TXSB on 11/05/20 Page 2 of 6




                                      CURE CLAIM OBJECTION

          2.        On August 2, 2020 (the “Petition Date”), Tailored Brands, Inc., et al., (the

“Debtors”) filed their voluntary petitions for relief under chapter 11 of title 11 of the United States

Code (the “Bankruptcy Code”).

          3.        The Debtors have continued to operate their business and manage their properties

as debtors-in-possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

          4.        On October 27, 2020, the Debtors filed the Debtors’ Plan Supplement for the

Debtors’ Fourth Amended Joint Plan of Reorganization Pursuant to Chapter 11 of the Bankruptcy

Code (the “Plan Supplement”) (ECF No. 959). The Plan Supplement lists the “Property Lease

(4001) Addison DC” as an assumed lease and proposes a cure amount of $17,035.06 to satisfy

monetary defaults under the assumed lease (the “Proposed Cure Amount”).

          5.        The Property Lease (4001) Addison DC refers to a lease agreement (the “Lease”)

executed by Podco and the Men’s Wearhouse, Inc. (the “Men’s Wearhouse”) on March 7, 1994,

for the premises located at 2101 Executive Drive, Addison, IL 60101 (the “Leased Premises”).

Podco and the Men’s Wearhouse subsequently amended the Lease twice. The parties executed

(a) the First Amendment to Lease on September 14, 2007; and (b) the Second Amendment to Lease

on October 19, 2010 (collectively, the “Amendments”) Paragraph 6 of the Second Amendment to

the Lease includes the integration of the contemporaneous Environmental Remediation Agreement

(the “ERA”) under which the Men’s Wearhouse agreed that “it will remediate any Environmental

Conditions … caused by its operations or the operations of any predecessor-in-interest.”

                                      CURE CLAIM OBJECTION

          6.        Section 365(b)(1) of the Bankruptcy Code provides, in pertinent part, as follows:

                    If there has been a default in an executory contract or unexpired lease
                    of the debtor, the trustee may not assume such contract or lease unless,
                    at the time of assumption of such contract or lease, the trustee –

10223-00001/12411863.4                               2
          Case 20-33900 Document 1045 Filed in TXSB on 11/05/20 Page 3 of 6




                    (A)    Cures, or provides adequate assurance that the trustee will
                           promptly cure, such default…
                    (B)    Compensates, or provides adequate assurance that the trustee
                           will promptly compensate, a party other than the debtor to such
                           contract or lease, for any actual pecuniary loss to such party
                           resulting from such default;

11 U.S.C. 365(b)(1).

          7.        Section 365(b)(1) includes compensation to landlords for sums incurred for

attorneys’ fees and expenses where the lease agreement provides such rights to the landlord. The

Lease provides for recovery of attorneys’ fees and expenses on a prevailing party basis at

section 20.22. Podco hereby objects to the assumption of the Lease listed in the Plan Supplement

absent full payment of Podco’s attorneys’ fees and expenses.

          8.        As of the date of this Objection, Podco objects to the Proposed Cure Amount and

further objects to the assumption of the Lease absent payment of the monetary cure amount listed

below (the “Revised Cure Amount”) and the acknowledgment by the Debtors that non-monetary

obligations under the Lease is not . Podco herein reserves the right to file supplementary cure

objections.

          9.        The Revised Cure Amount owed under the Lease, as of the date of this Objection,

is indicated in the below table:

                                      Proposed
        Property Location               Cure                       Required Cure

 2101    Executive          Drive,                                       Base Rent     $118,299.01
 Addison, IL 60101                   $17,035.06                         2019 Taxes     $114,533.62
                                                             2020 Taxes (Jan.-Aug.)     $83,991.32
                                                                   Attorneys’ Fees            TBD
                                                                   Total Cure Due      $316,823.95




10223-00001/12411863.4                              3
          Case 20-33900 Document 1045 Filed in TXSB on 11/05/20 Page 4 of 6




          10.       Podco further objects to the assumption of the Lease absent payment of all

additional monetary defaults accrued thereunder from the date of this Objection through the

effective date of assumption, including without limitation any amounts that will become due or be

invoiced on or after October 28, 2020 (e.g., additional amounts, not yet known, that accrued

following the date of this Objection, such as year-end adjustments to various items including

without limitation real estate taxes, common area maintenance, percentage rent and insurance), as

well as any additional attorneys’ fees and costs accrued in prosecuting this Objection.

          11.       Finally, the proposed assumption must be cum onere, and include the Men’s

Wearhouse’s ongoing obligations to remedy any Environmental Condition as defined under the

ERA regardless of its potentially pre-petition origin. See 11 U.S.C. § 365(b(1)(A) (requiring cure

of monetary and non-monetary defaults).

          12.       Podco attempted to negotiate a consensual resolution to this dispute before filing

this Objection. If such negotiations commence in earnest, the parties may adjust the Revised Cure

Amount by agreement. Podco hereby reserves its right to amend this objection as additional facts

or negotiations dictate.

                                               JOINDER

          13.       In addition to the foregoing, Podco further joins in the objections filed by the

Debtors’ other landlords to the extent that such objections are not inconsistent with the relief

requested in this Objection.


                                     RESERVATION OF RIGHTS

          14.       Podco reserves the right to supplement, modify, or amend this Objection and make

such other and further objections to the proposed Plan and related transactions, including any

assumption and/or assignment of the Lease. Nothing set forth therein shall constitute a waiver,


10223-00001/12411863.4                              4
          Case 20-33900 Document 1045 Filed in TXSB on 11/05/20 Page 5 of 6




discharge, or disallowance of any rights, claims, causes of actions, or defenses that Podco has

asserted or may assert against the Debtors.

                                         CONCLUSION

          WHEREFORE, for the reasons set forth above, Podco respectfully requests that this Court

(a) sustain this Objection; (b) require that any order authorizing the assumption of the Lease

affirmatively requires the Debtors to (i) pay all amounts accrued but not yet satisfied prior to the

assumption date, including attorneys’ fees and expenses, and (b) assume the Lease subject to the ;

and (iii) grant Podco such further relief as it deems proper.

          Respectfully submitted this 6th day of November, 2020.

                                       QUINN EMANUEL URQUHART &
                                       SULLIVAN, LLP

                                          By: /s/ Patricia B. Tomasco
                                          Patricia B. Tomasco (SBN 01797600)
                                          Devin van der Hahn (SBN 24104047)
                                          711 Louisiana Street, Suite 500
                                          Houston, TX 77002
                                          Telephone: (713) 221-7000
                                          Facsimile: (713) 221-7100
                                          Email: pattytomasco@.com
                                          Email: devinvanderhahn@quinnemanuel.com

                                       Attorneys for Podco Addison LLC




10223-00001/12411863.4                            5
          Case 20-33900 Document 1045 Filed in TXSB on 11/05/20 Page 6 of 6




                               CERTIFICATE OF SERVICE

        I, Patricia B. Tomasco, hereby certify that on the 6th day of November, 2020, a true and
correct copy of the foregoing Objection was served through the CM/ECF system to all parties
registered to receive electronic notices in this case.

                                    /s/ Patricia B. Tomasco
                                    Patricia B. Tomasco




10223-00001/12411863.4                         6
